Citation Nr: 1702799	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for lupus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to nonservice-connected pension benefits, to include whether countable income exceeds the maximum annual income limit for receipt of payment of such benefits.

4.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance, to include whether countable income exceeds the maximum annual income limit for receipt of payment of such benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, to include service in the Republic of Vietnam.  The Veteran died in September 2012 and the Appellant is his widow.  The Appellant was substituted for the Veteran in the pending appeal in November 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 rating and administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in June 2015.

In August 2016, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  While the Appellant's representative did not assist her during the hearing, she consented to proceed with the hearing unrepresented.

FINDINGS OF FACT

1.  In a June 2007 decision, of which the Veteran was notified in July 2007, the RO denied entitlement to service connection for lupus and the decision was not appealed.

2.  Evidence received since the time of the final June 2007 RO decision is not new and material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for lupus.

3.  The competent evidence does not reflect a diagnosis of PTSD or any other acquired psychiatric disorder during the pendency of the appeal. 

4.  The countable annual income for VA pension purposes is in excess of the established income limits for receipt of payment for nonservice-connected disability pension benefits and SMP based on the need for regular aid and attendance. 


CONCLUSIONS OF LAW

1.  The June 2007 RO decision, of which the Veteran was notified in July 2007, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for lupus is not new and material, and therefore the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
4.  The countable income exceeds the limit for receiving nonservice-connected pension benefits and SMP based on the need for regular aid and attendance.  
38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify was satisfied by a December 2010 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are various post-service medical records, lay evidence, and a VA opinion with respect to the claim for service connection for PTSD.  The Board acknowledges that no VA examination or opinion was provided in conjunction with the claim to reopen the issue of entitlement to service connection for lupus.  The Board notes, however, that VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that, during the August 2016 hearing, the Appellant indicated that the Veteran had received some private mental health treatment, records of which were not associated with the file.  The Appellant further indicated, however, that she did not wish to submit these records to VA, or for VA to assist her in obtaining those records, as she did not feel they would be helpful.  

Additionally, the Board finds compliance with the June 2015 remand directive to schedule a videoconference hearing with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there is no allegation that the hearing provided to the Appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. New and Material Evidence

The Veteran's initial claim for service connection for lupus was denied in a June 2007 rating decision, of which the Veteran was notified in July 2007.  While it initially appeared as if the Veteran filed another claim for entitlement to service connection for lupus in April 2008, he later clarified that he had actually intended only to file a claim for a nonservice-connected pension rather than for service connection.  As the Veteran did not appeal the June 2007 rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for entitlement to service connection for lupus was denied by the RO in June 2007 because the evidence did not show that lupus had onset in or was otherwise linked to his military service.  The evidence of record at the time of the Board decision included service treatment records which did not reflect any diagnosis of or treatment for lupus or symptoms thereof.  Also of record were private treatment records which reflected a current diagnosis of lupus but no relationship to the Veteran's service. 

The evidence received relevant to this claim since the June 2007 rating decision includes lay statements by the Appellant and medical records which confirm the continuing diagnosis of lupus, but do not address whether the Veteran's lupus was related to his military service.  Accordingly, upon review of the record, the Board finds the evidence submitted since the June 2007 rating decision is cumulative of the evidence and argument previously considered.  The basis for the prior denial was the lack of any evidence linking the Veteran's lupus to military service, and none of the evidence received since the June 2007 rating decision addresses such a link.  As such, the evidence received since the last final decision in June 2007 does not relate to an unestablished fact necessary to substantiate the service connection claim.  Therefore, the evidence is not new and material, and the claim for entitlement to service connection for lupus cannot be reopened.

B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Appellant contends that service connection should be awarded for PTSD as related to the Veteran's military service.  She reports that, prior to his death, the Veteran experienced many symptoms of PTSD.

With respect to whether the Veteran has a current disability, the evidence does not reflect a diagnosis of PTSD or any other acquired psychiatric disorder at any time during the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses are reasonably raised by the record).  

The record reflects that the Veteran underwent VA examination in connection with this claim in August 2011.  Regrettably, because the Veteran suffered from Pick's disease, a type of dementia, he was unable to participate meaningfully in the examination.  The examiner noted the Appellant's account of the symptoms that the Veteran experienced prior to his diagnosis of Pick's disease, including moodiness, depression, withdrawal, disturbed sleep, an aversion to crowds, and others.  Unfortunately, the examiner further reported that the Veteran's Pick's disease resulted in a flat affect and inability to communicate or respond emotionally to retellings of his traumas.  As a result, the examiner opined that, while it appeared from the Appellant's reports that the Veteran likely had PTSD prior to succumbing to Pick's disease, no current mental health diagnosis could be made.

Treatment records throughout the pendency of the appeal do not reflect a diagnosis of PTSD or any other acquired psychiatric disorder.  Treatment records from 2006, roughly four years prior to the initial filing of the claim for entitlement to service connection for PTSD, do reflect a diagnosis of depression and a history of anxiety; however, no records between that time and the Veteran's death indicate an ongoing diagnosis.  

Upon review, the Board finds that the only suggestion of a diagnosis of PTSD, or any other acquired psychiatric disorder, during the pendency of the appeal comes from the lay statements of the Appellant.  To the extent that the Appellant has contended that the Veteran had PTSD or any other acquired psychiatric disorder, she has not shown that she has specialized training sufficient to diagnose an acquired psychiatric disorder or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Appellant is competent to report the Veteran's observable symptoms and symptoms that were reported to the Appellant by the Veteran, the diagnosis of an acquired psychiatric disorder is not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to whether a disability existed and the etiology of such is not competent medical evidence.  

The Board is sympathetic to the Appellant's claim, particularly given the opinion of the VA examiner that the Veteran likely had PTSD prior to succumbing to Pick's disease, and given the competent and credible descriptions of the Veteran's symptoms given by the Appellant.  Unfortunately, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the absence of competent evidence showing a current diagnosis of PTSD or any other acquired psychiatric disorder, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C. Nonservice-Connected Pension Benefits and SMP

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501, 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance and meets the other requirements.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351(b), 3.352(a).

The Veteran claimed entitlement to nonservice-connected pension benefits and SMP based on the need for aid and attendance.  The dispositive question with respect to both claims is whether the countable income is too high to enable the award of pension benefits.
In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  

Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g).

The Veteran filed a claim for entitlement to pension benefits in November 2010.  The Veteran filled out a VA-Form 21-526, Part D: Pension, and provided information regarding his income.  The record reflects that the Veteran reported one dependent, and indicated that he received $150 per month in SSA benefits and $4,200 per month from the United States Civil Service.  The Appellant also submitted a Financial Status Report on the Veteran's behalf in November 2010.  The Appellant indicated that the Veteran received a gross of $5,027 per month in addition to $150 from SSA, with $370 deducted for health insurance.  The Appellant further indicated that monthly expenses for the Veteran's nursing home care were $2,250, with $40 per month for medications.  Records from SSA reflected that the actual monthly amount paid to the Veteran was $156.  

In May 2012, the Appellant, in assisting the Veteran with his appeal, submitted evidence indicating that nursing care expenses were $2,556.57 monthly.  She also submitted medical bills for the Veteran dated in the year 2012 and in the amount of $47.68, $167.19, $359.30, and $200, for a total of $774.17.

No further evidence was submitted regarding changes in income or medical expenses.  During the August 2016 hearing, the Appellant testified that there had been no significant changes in income.

Based on the information provided above, the Veteran's annual income throughout the relevant period prior to his death included $1,872 from SSA and $60,324 in retirement income, for a total of $62,196.  Despite the fact that medical expenses were reported to be lower in 2010 and 2011, the Board will use the highest costs indicated to calculate income eligibility.  Accordingly, using the highest cost indicated for the Veteran's nursing care, including his insurance expenses and the additional medical costs submitted in 2012, and assuming an average of $40 per month spent on medication, the record reflects that Veteran's medical expenses were a maximum of $36,373 per year.  

Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  The MAPR for veterans with a spouse and no other dependents was $15,493 ($23,396 for the corresponding aid and attendance rate) in 2010 and most of 2011, and $16,051 ($24,239 for the corresponding aid and attendance rate) from December 1, 2011, through the Veteran's death in September 2012.  See 38 U.S.C.A. § 1521(c)-(d); 38 C.F.R. § 3.23; see also Veterans Pension Rate Table, http://www.benefits.va.gov/pension/current_rates_veteran_pen.asp, accessed January 18, 2017.  As the medical expenses exceeded five percent of the MAPR each year, they can be deducted.  Accordingly, the Veteran's countable income for pension years 2010 and 2011, adjusted most favorably to reflect the maximum annual medical expenses demonstrated in the record was $25,823.  The countable income for 2012, adjusted most favorably to reflect the maximum annual medical expenses demonstrated in the record was also $25,823.  These amounts exceeded the MAPR throughout the relevant periods.
 
Even resolving all doubt in the Appellant's favor and using the lowest amounts of reported income and the highest amounts of allowable deductions, the countable income exceeds the maximum limit for these benefits.  Therefore, the Appellant's pension claims must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.


ORDER

New and material evidence not having been submitted, the Appellant's appeal to reopen the claim for entitlement to service connection for lupus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to nonservice-connected pension benefits is denied.

Entitlement to SMP based on the need for aid and attendance is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


